Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
 Claim Objections
Claims 1, 11 and 16 are objected to because of the following informalities:  
Regarding claim 9, on line 9, the language “membrane is removed” is grammatically awkward in the context of the claim language; the Examiner suggests changing this language to ---the membrane is removed from the mold,--- in order to overcome this objection.  
Regarding claim 11, on line 1 and claim 16, on line 2, the term “used” is not clearly implying the structure of the implant but rather an intended use.  In order to overcome this objection, the Examiner suggests changing “used” to ---designed---.
Regarding claim 16, on line 2, “mplant” is a misspelling for the term “implant.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bernasconi et al (US 2015/0056131; hereafter referred to a BI) or, in the alternative, under 35 U.S.C. 103 as obvious over BI alone.  Referring to the language of claim 1 that is written in a product-by-process format, BI anticipates the claims where:
The medical implant as claimed is described at least by the title of BI;
The porous thermoform of poly-4-hydroxybutyrate homopolymer, copolymer, or blend as claimed is described at least in the abstract and paragraphs 2  and 58 of BI;
The substrate as claimed is the P4HB mesh and the impermeable flexible membrane is the P4HB film (see the abstract and paragraph 14);
The average pore size is given for the substrate prior to being further processed by steps (ii) to (iv) such that the final average pore size is not 2; see paragraphs 72 and 77.  If this pore size was assumed to be a perfect circle, the diameter of that circle (i.e., pore size) would be 0.574 mm so well within the broad range of greater than about 0.01 mm and less than about 10 mm in diameter.  It is noted that both the prior art and the present claim refer to the pore size prior to thermoforming such that the claimed pore size is only given patentable weight to the extent that it implies a particular pore size in the final product (see MPEP 2113).
The language “placed in a mold” again is a product-by-process limitation that is given weight only to the extent that it clearly implies structure, but it is fully described in paragraph 3 of BI;
The mold is not part of the medical implant so it is not structurally limiting in that it is merely a structure used to make the implant so the fact that the substrate is placed on a mold and the impermeable flexible membrane is placed over the mold and substrate does not clearly structurally limit the claimed invention (again, see MPEP 2113);
The limitation “covered by impermeable flexible membrane” as claimed is described at least by paragraphs 14, 55, 59, 66, and 67 of BI where “solvent casting” (see paragraph 55) produces an impermeable flexible membrane, and where pores are formed by “mechanical or laser drilling” (see paragraph 58);
The limitation “a vacuum applied to the membrane to draw the membrane and substrate down onto the mold and apply tension on the substrate” is a product by process limitation but is nonetheless described at least in paragraphs 71 and 74 of BI;
The limitation “substrate is heated under the applied tension” as claimed is a product by process limitation but is fully met by the step of heating and stretching (i.e., tensioning) described in paragraph 28 of BI;
The limitation of cooling is a product by process limitation that is fully met by the steps described in paragraphs 53 and 63 of BI; 
The limitation of removing or releasing the implant from the mold is a product by process limitation that is described in paragraph 64 of BI, and 
The steps resulting in less than 5% shrinkage of the surface area of the substrate is considered fully met because paragraph 74 and Table 3 demonstrate that the properties had little to no change from before or after the thermoforming.
	Alternatively, while the BI invention reasonably appears to be either identical with the claimed invention, due to the peculiarity of product-by-process limitation, it may be that the invention is slightly different from the claimed invention.  Therefore, it is the Examiner’s position that the claimed invention is at least clearly obvious over BI alone; see MPEP 2113, section (III). 
	Regarding claims 2 and 4, the entire claim is a product by process limitation but, nonetheless, the claimed process step is disclosed in paragraph 64 of BI.
	Regarding claim 3, the Applicant is directed to see paragraph 32 of BI.

	Regarding claims 6 and 14, the Applicant is directed to see paragraph 56 and claim 8 of BI.  Fibrillated structures are viewed as containing monofilaments fibers or filaments of the material.
	Regarding claim 7, the Examiner asserts that the sheet of the BI appears to properties identical to those claimed.  In other words, while the BI invention reasonably appears to be either identical with the claimed invention, due to the peculiarity of product-by-process limitation, it may be that the invention is slightly different from the claimed invention.  Therefore, it is the Examiner’s position that the claimed invention is at least clearly obvious over BI alone; see MPEP 2113, section (III).
	Regarding claim 8, the Applicant is directed to see claim 12 of BI.
	Regarding claim 9, the Applicant is directed to see paragraph 72 of BI.
	Regarding claim 10, the Applicant is directed to see claim 20 of BI.
	Regarding claim 11, the Applicant is directed to see claim 21 of BI.
	Regarding claim 12, the Applicant is directed to the bulleted items supra, but these same citations also disclose the claimed method steps for this method claim.  Specifically, 
The language “placed in a mold” is fully described in paragraph 3 of BI;
The limitation “covered by impermeable flexible membrane” as claimed is described at least by paragraphs 14, 55, 72, and 77 of BI;
The limitation “drawn down by vacuum” is described at least in paragraphs 71 and 74 of BI;
The limitation “heated under tension” as claimed is fully met by the step of heating and stretching (i.e., tensioning) described in paragraph 28 of BI;
The limitation of cooling is fully met by the steps described in paragraphs 53 and 63 of BI, and
The limitation of removing or releasing the implant from the mold is described in paragraph 64 of BI.
	Regarding claim 13, the claimed process step is disclosed in paragraph 64 of BI.
	Regarding claim 15, the Applicant is directed to see paragraph 51 of BI.
	Regarding claim 16, the Applicant is directed to see claim 24 of BI.
Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
The Applicant argues that BI does not disclose an implant made by the method of claim 1 because the claimed method imparts “distinctive structural characteristics” to the invention when compared to the method disclosed by BI.  In response, the Examiner asserts that claims 1-11 are product-by-process claims, and therefore, “not limited to the manipulations of the recited steps only the structure implied by the steps.” (see MPEP 2113 I).

The Applicant goes on to argue that paragraph 58 is not describing method of thermoforming substrates but is a precursor to that.  In response, the Examiner asserts that there is no clear difference in the structure described in paragraph 58 and a structure that has been treated by a thermoforming process.  Furthermore, the same porous structure described in paragraph 58 is thermoformed in the method steps recited Section III therefollowing.  It is noted that that paragraphs 56 and 57 describe heat setting to prevent shrinking during thermoforming such that the pores formed by the paragraph 58 step would not be closed by the thermoforming process of the later paragraphs.
The Applicant argues that heat is not applied to the porous substrate before the vacuum is applied in the disclosed method in contrast to BI.  As pointed out in the rejection, the Examiner asserts that application of heat utilized does not clearly result in a different product as demonstrated by Table 3 of BI. 
In response to the argument that the membrane used in the claimed method is as a seal to apply pressure not as a membrane, the Examiner asserts that the final 
Additionally, it is noted that the claims do not require that the entire substrate being covered with a membrane such that this argument is not considered relevant to the present claims; it is not commensurate with the scope of the present claims.  
The Applicant points out that paragraph 75 of BI is not relevant to claim 5.  It is noted that claim 5 has been amended.  Therefore, the rejection has been amended to address the amended language.    
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774